Citation Nr: 1243706	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-47 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2012, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The record was held open for a period of 30 days to afford the Veteran and his representative an opportunity to submit additional evidence.  As additional evidence was not received, the Board will proceed with appellate review of this matter.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss is causally related to noise exposure during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefit sought on appeal, no further action is required.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2012).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2012).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2012).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). The March 1959 exit hearing evaluation discussed below appears to have been conducted using the ASA standards. Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards. For ISO conversion, the Board will add (+15) (+10) (+10) (+10) (+5).

Factual Background and Analysis

The Veteran's DD Form 214 listed his military occupational specialty as Tele Swbd Oper (Telephone Switchboard Operator).  Service treatment records are void of findings or diagnoses of bilateral hearing loss for VA purposes.  A June 1966 service enlistment examination report was also associated with the file.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-5 (5)
-10 (0)
-10 (-5)
LEFT
20 (35)
10 (20)
20 (30)
15 (25)
10 (15)

A February 1969 service separation examination report was also associated with the file.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-5
-5
0
N/A
0
LEFT
15
15
15
N/A
20

A post-service March 1998 VA audiological evaluation showed pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
15
20
35
LEFT
50
40
30
40
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The Veteran reported hearing loss with a duration of 25 years plus during that evaluation.  

Evidence of record also contains multiple private audiogram test results dated in March 2005 (Advanced Audiology) and May 2008 (Aspen Hearing Center) that appeared to meet the criteria for impaired hearing under 38 C.F.R. § 3.385.  These reports each included a graphical representation of the audiometric evaluation without interpretations of the graph.  Based on the disposition of this appeal, the Board is not obligated to seek additional clarification of these private audiograms.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  

In the March 2005 audiogram from Advanced Audiology, a private treatment provider indicated that the Veteran suffered from moderate high frequency hearing loss in the right ear and mild conductive hearing loss with severe high frequency hearing loss in the left ear.  It was noted that due to his possible family history of otosclerosis that he would consider an ENT evaluation for possible surgical option.  In an attached March 2005 letter, the private treatment provider noted the Veteran's complaints of decreased hearing over time with a family history of hearing loss of unknown degree or type.  The audiologist detailed that the Veteran's findings were consistent with possible otosclerosis and noise induced hearing loss combined.

An additional June 2008 VA treatment record revealed complaints of decreased hearing.  The Veteran was noted to deny tinnitus, dizziness, otalgia, otorrhea, ototoxic medication, surgery, or prior hearing aid usage.  Otoscopy revealed clear canals and intact tympanic membranes.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
20
30
40
LEFT
40
30
40
45
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Audiological testing revealed normal hearing sloping to a moderate hearing loss at 8000 hertz in the right ear and a moderate increasing to a mild then decreasing to a severe mixed hearing loss in the left ear. 

In a December 2008 VA audio examination report, the Veteran complained of a gradual decrease in his hearing (left ear greater than right ear) since his time in service.  He denied vertigo, dizziness, otalgia, otorrhea, chronic ear infections, known ototoxic medications, familial history of hearing loss, and surgery.  He reported that his hearing impairment affects his occupational functioning and activities of daily living, as he needed an amplified headset to function at work and often needs others to repeat speech.  The Veteran reported a history of military noise exposure from field communication systems around heavy machinery and no significant occupational or recreational noise exposure.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
20
25
40
LEFT
40
40
30
45
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner diagnosed normal hearing sensitivity through 3000 Hertz sloping to a mild sensorineural hearing loss at 4000 Hertz in the right ear and a mild conductive hearing loss to a moderate sensorineural hearing loss in the left ear.  She opined that hearing loss was not a result of time in service due to documentation of no significant changes in hearing thresholds from time of enlistment to time of separation. 

As an initial matter, the Board notes that the post-service December 2008 VA audio examination results did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss.  

The outstanding question is therefore whether there is a causal relationship or nexus between the Veteran's current bilateral hearing loss and in-service noise exposure.  

In a March 2005 statement, a private audiologist simply noted that the Veteran's findings were consistent with possible otosclerosis and noise induced hearing loss combined without providing any explanation of her findings.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

In addition, the December 2008 VA audiologist opined that hearing loss was not a result of the Veteran's time in service due to documentation of no significant changes in hearing thresholds from time of enlistment to time of separation.  However, the Board notes that she did not discuss or consider the Veteran's lay assertions concerning onset or continuity of his claimed disorder.  The Board further notes the holding in Hensley v. Brown, 5 Vet. App. 155 (1993), which reflected that the requirements for service connection for hearing loss, as defined in 38 C.F.R. § 3.385, need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  

Further, Training Letter 10-02 was issued in March 2010 regarding the adjudication hearing loss claims.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  It was noted that delayed-onset hearing loss must also be considered.  As the December 2008 VA examination took place before March 2010, the examiner did not have the benefit of Training Letter 10-02. 

As such, the Board finds that the December 2008 VA opinion is not wholly adequate for the purpose of basing a decision as the examiner failed to properly consider the Veteran's previous competent statements of in-service noise exposure as well as continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Based on the foregoing, the Board must also find that the December 2008 VA medical opinion is of diminished probative value.  

In written statements of record and during his March 2012 hearing, the Veteran asserted that he was exposed to noise from mechanical vehicles as well as other background sounds and during his duties as a switchboard operator during service without any issued hearing protection.  He further contended that he had continuity of bilateral hearing loss symptomatology since service and noted that he required amplification for the last 23 years of his career as a federal employee with the Internal Revenue Service.  The Veteran argued that his current bilateral hearing loss as a result of his in-service noise exposure.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing competency from weight and credibility and noting that only competency involves a question of admissibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

The Board observes that hearing loss is subjective and the type of condition to which lay testimony is competent.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  It finds the Veteran's assertions concerning in-service noise exposure and continuity of hearing loss symptomatology since service to be consistent and credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  It is also facially plausible that the Veteran has suffered from bilateral hearing loss since his conceded noise exposure during active service.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment, the conceded in-service noise exposure, current findings of bilateral hearing loss for VA purposes, the diminished probative value of the December 2008 VA examination report and the private treatment provider's March 2005 statement of record, and the competent and credible lay assertions of record, the Board finds that bilateral hearing loss is as likely as not causally related to noise exposure during active service.  

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds it is as likely as not that the Veteran's bilateral hearing loss is related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


